Detailed Action
	Claims 1-3, 5-6, 9-14, 18-19 and 21 are pending in this Application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment
Claims 1, 5, 5, 9, 13-14, and 18-19  have been amended.
Claims 4, 7-8, 15-17, and 20 have been cancelled .
Claim 21 has been added. 
Response to Argument
a. 	Based on the Applicant amendment and argument the  rejection of claims 1-20  under 35 U.S.C 101   is expressly withdrawn. 
b.   Claim 1 is substantially amended by incorporating  limitations taken from claims 4,7 and 8, and by adding additional limitations not taken from claims 4,8 and 9. Thus, the claim as amended change the scope of the claim as originally presented. For examples:
i.  the  original limitation “obtain an oscillometric waveform envelope based on the obtained function values”   is changed to “obtain an oscillometric waveform envelope by connecting RMS values or ABS values obtained by applying the predetermined function to the sections of the bio-signal”, and 
 ii	  the limitation “obtain an equalized oscillometric waveform envelope by applying a preprocessing algorithm to the oscillometric waveform envelope obtained by connecting the RMS values or the ABS values” is a newly added limitation which are not taken form claims 4,7 and 8. 
 2. 	On page 13, the  Applicant  substantially argues  “the use of the RMS calculator 116 in Koike is only to calculate the threshold value A, upon which the input/output characteristic of a filter is controlled. Thus, the teaching of Koike is entirely irrelevant with the feature, "obtain an oscillometric waveform envelope by connecting RMS values or ABS values obtained by applying the predetermined function to the sections of the bio-signal." 
As to above  argument Examiner agrees that RMS calculator 116 does not teach  the amended limitation indicated above. However, the RMS calculator 116 still teacher comparing ABS  amplitude values with a threshold value (claim 9),  combine the first ABS  amplitude value and the second ABS  amplitude value (calim10) and adding  and  first ABS  amplitude value and the second ABS  amplitude value (claim 11). 
Since the Applicant does not present argument related to  the ABS amplitude value taught by Koike, the rejection of claims 9-11 still maintained.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

.         Claims 9-11 and 18  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
          
 The alternative  limitation “or”  recited in independent claims 1 and 14 make the dependent claims 9-11 and 18  unclear and indefinite.  Specifically claims 1 and 14 recites “ the predetermined function comprises a function for obtaining a root mean square (RMS) or a sum of absolute (ABS)). On the other hand, claims 9-11 and 18  which depend on claims 1 and 14 respectively  consider only “sum of absolute (ABS)” limitation. Because of the  alternative limitation “or” claims 1 and 14 do not require the “sum of absolute (ABS)”  limitation. 
Thus, said lack of clarity causing the metes and bounds of the claimed invention to be vague and ill-defined, whereby the claims are rendered indefinite.

Claim Rejections - 35 USC § 103
         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.         Claims 1-3,5-6,12-14,19 and 21  are rejected under 35 U.S.C. 103 as being unpatentable over Min Chen et al., (hereafter Min Chen), “A Developed Algorithm for Oscillometric  Blood Pressure Measurement”,  published on 2013, IEEE, in view of Caetano et al.,(hereafter Caetano) “IMPROVED ESTIMATION OF THE AMPLITUDE ENVELOPE OF TIME-DOMAIN SIGNALS USING TRUE ENVELOPE CEPSTRAL SMOOTHING” published on  2011, IEEE. 
Regarding Claim 1, Min Chen teaches an apparatus for estimating bio-information (Fig.2, Abstract, Fig.2 illustrates a system  of  Acquisition of  blood pressure BP signal circuit and a computer designed to measure  BP  based on Oscillometric ), the apparatus comprising: 
a sensor  configured to obtain a bio-signal from an object ( Fig.2,  Abstract, section A:  signal acquisition,  the  circuit  Shown in Fig.2 configured to  generate blood pressure (BP) cuff signal, and measure blood pressure (BP) based on oscillometric theory); and 
a processor (Fig.2 the computer processor) configured to: 
obtain function values  by applying a predetermined function (Fig.2,  Section B: inflation  signal Processing, 1st and 2nd par., the blood pressure signal  is acquired using  a BP signal acquisition circuit as shown in Fig.2, and from the BP signal a heart (HR) is determined  using equation 1. Obtain function values  by applying a predetermined function corresponds to obtaining heart rate (HR) from the acquired BP signal) to sections of the bio-signal, corresponding to respective windows of a predetermined size (Abstract, Fig.4, Section C: Deflation signal Processing, 3rd- and 4th par.,  a moving window median filter (MWMF) with  length w is applied  to extract oscillation pulses from a measure blood pressure (BP) signal (i.e., cuff pressure signal), while sliding a window on a time axis of the bio-signal obtain an oscillometric waveform envelope (Fig.4,  the moving window median filter (MWMF) is used to extract oscillation pulses from cuff signal, and as shown in Fig.4, by moving the window all pulse peaks of the oscillation envelope are detected),
obtain an equalized oscillometric waveform envelope by applying a preprocessing algorithm to the oscillometric waveform envelope (Abstract, Section D: curve fitting, 1st par.,  the Gaussian-Fitting Method (GFM) is introduced to fit the curve of oscillation pulse envelope. In order to get the optimal fitting effect, four curve-fitting algorithms are compared, including Polynomial-Fitting, Fourier-Fitting, Sine-Fitting and Gaussian-Fitting. Applying a preprocessing algorithm to equalize the oscillometric waveform envelope corresponds to applying the four curve-fitting algorithms on the obtained oscillation envelope).  and 
estimate bio-information of the object based on the equalized oscillometric waveform envelope (Abstract, Fig.4, Section C: Deflation signal Processing, 3rd- and 4th pargs.,  Fig.4 illustrates  corrected (enhanced) BP signal is obtained by removing samples that do not meet the heart rate range (see Fig.4 unit a) from oscillation envelope,  and BP signal is also corrected by altering to mean value wrong amplitudes (see Fig.4 unit b) from  the oscillation envelope shown in  Fig.4. Estimate bio-information of the object corresponds to the corrected BP signal). 
However it is noted that Min Chen does not specifically  teach the underline limitation of  “wherein the predetermined function comprises a function for obtaining a root mean square (RMS) or a sum of absolute (ABS) of amplitude values of a section of the bio- signal corresponding to a respective window; obtain an oscillometric waveform envelope by connecting RMS values or ABS values obtained”
On the other hand Caetano teaches wherein the predetermined function comprises a function for obtaining a root mean square (RMS) of a section of the bio- signal corresponding to a respective window (page 4244 section 2.2 last par., the RMS value is perhaps the most popular [9] method for estimating the temporal evolution of the signal energy because it can be easily adapted to obtain an estimate of the amplitude envelope by simply applying.

    PNG
    media_image1.png
    53
    282
    media_image1.png
    Greyscale

where xi(t) is the tith  sample of the signal centered around t as seen through the window wi(t), t is the number of samples the analysis window moves, and T is the window length); 
obtain an oscillometric waveform envelope by connecting RMS values obtained(As shown in equation1 above RMS(t) is obtained based on the weighted sum of plurality of sample x2(ti ) for all value of i between 1 and T. Thus, the estimate of the amplitude envelope is obtained using RMS, where RMS is determined based on the  weighted sum of plurality of sample x2(ti). Connecting RMS values corresponds to  adding weighted sample x2(ti ) of RMS for all values of i between 1 and T)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a method of estimating  the amplitude envelope by simply applying   well-known   weighted root mean square (RMS) formula taught by Caetano into Min Chen. The suggestion/motivation for doing so would have to estimate amplitude envelope  easily using  RMS, since it is well-known that  the RMS is  easily adaptable, very common and an excellent  for  numerical prediction. 

Regarding Claim 2, Min Chen teaches the bio-signal comprises pressure wave (section II 1st par., line 1-5, as shown in fig 2 the cuff pressure signal represents the blood pressure. The oscillating wave type signal display in the computer screen is a blood pressure wave signal extracted from the cuff pressure signal. Min Chen further teaches a method of extracting the oscillation pulse wave from cuff pressure signal and detecting pulse feature. Thus, the pressure of cuff signal show in fig.3 and the oscillation pulse wave shown in figs. 2 and 4 represent the wave from of the blood pressure); 

Regarding Claim 3, Min Chen teaches the processor is further configured to slide the window by an interval of the predetermined size  (Section C: Deflation signal Processing, 3rd- and 4th pargs., moving window median filter (MWMF) of length w is used to extract oscillation pulses from cuff signal, as shown in Equation2,  the window of length w goes from the (1+(w-1)/2)th point to the (L+(w-1)/2)th point of signal ss,  wherein ss is the raw signal of length L). 

Regarding Claim 5, Min Chen  teaches the preprocessing algorithm comprises at least one of polynomial fitting, and Gaussian fitting (Abstract, Section D: curve fitting, 1st par.,  the Gaussian-Fitting Method (GFM) is introduced to fit the curve of oscillation pulse envelope . In order to get the optimal fitting effect, four curve-fitting algorithms are compared, including Polynomial-Fitting, Fourier-Fitting, Sine-Fitting and Gaussian-Fitting.).  
`           
Regarding Claim 6, Min Chen  teaches the  predetermined size is set based on at least one of a user input (a window of length w goes from the (1+(w-1)/2)th point to the (L+(w-1)/2)th point of signal ss using equation 2. As shown in equation 2 the length w of the window should be selected manually in order to satisfy inequity range shown in equation2), a type of bio-information to be estimated (as discus in claim 1 above   the BP signal  is corrected by removing samples that do not meet the heart rate range (see Fig.4 unit a) from oscillation envelope,  and BP signal is also corrected by altering to mean value wrong amplitudes ( see Fig.4 unit b) from  the oscillation envelope shown in  Fig.4).   

Regarding Claim 12, Min Chen teaches the estimated bio-information comprises at least one of blood pressure (Fig.2,  Section B: inflation  signal Processing, 1st and 2nd par., the blood pressure signal  is acquired using  a BP signal acquisition circuit as shown in Fig.2, and from the BP signal a heart (HR) is determined  using equation).

Regarding Claim 13, Min Chen   teaches a pressure sensor configured to obtain a pressure applied by the object while the bio-signal is obtained ( as shown in Fig.2, a cuff is inflated by the air pump to obtain a cuff  blood pressure, the cuff  blood pressure  is converted to electrical signal via a sensor. After the amplifier, it is converted to digital signal by AD converter and then be transferred to computer.  The bio-signal corresponds to  the cuff  blood pressure  which is  converted to electrical signal ), wherein the processor is further configured to estimate the bio-information based on the equalized  oscillometric waveform envelope (Abstract, Section D: curve fitting, 1st par.,   this limitation is discussed in claim 1 above)  and the obtained pressure (Abstract, Fig.4, Section C: Deflation signal Processing, 3rd- and 4th pargs., as discussed in claim 1 above  Fig.4 illustrates  corrected (enhanced) BP signal is obtained by removing samples that do not meet the heart rate range (see Fig.4 unit a) from oscillation envelope,  and BP signal is also corrected by altering to mean value wrong amplitudes ( see Fig.4 unit b) from  the oscillation envelope shown in  Fig.4. Estimate bio-information of the object corresponds to the corrected BP signal). 
Claim 14 is rejected the same as claim 1 except claim 14 is directed to method claim. Thus, argument analogous to that presented above for claim 1 is applicable to claim 14.
Claim 19 is rejected the same as claim 13 except claim 19 is directed to method claim. Thus, argument analogous to that presented above for claim 13 is applicable to claim 19.

Regarding Claim 21, Min Chen  teaches the preprocessing algorithm comprises at least one of Savitzky-Golay filtering, polynomial fitting, and Gaussian fitting (Abstract, Section D: curve fitting, 1st par.,   as discussed in claim 4 above the Gaussian-Fitting Method (GFM) is introduced to fit the curve of oscillation pulse envelope. In order to get the optimal fitting effect, four curve-fitting algorithms are compared, including Polynomial-Fitting, Fourier-Fitting, Sine-Fitting and Gaussian-Fitting).

Claims 9-11and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Min Chen, “A Developed Algorithm for Oscillometric  Blood Pressure Measurement”, in view of Caetano, “IMPROVED ESTIMATION OF THE AMPLITUDE ENVELOPE OF TIME-DOMAIN SIGNALS USING TRUE ENVELOPE CEPSTRAL SMOOTHING” further in view of  Koike et al., (here after Koike) US 5784304 A1.  published on July 21, 1998.

Regarding Claim 9, Min Chen  teaches the  predetermined function comprises a function for obtaining of amplitude values ( Fig 4,  the Fig.4  illustrates the amplitude of the oscillation pulse envelope  graph  obtained from  BP signal using  the moving window median filter, the graph  indicates the values of the amplitude that range approximately from 0.05  to 0.25), and
However it is noted that Min Chen  does not specifically teach “predetermined function comprises the function for obtaining the ABS of amplitude values, and processor is further configured to:  obtain a first ABS value of amplitude values greater than a reference amplitude value and a second ABS value of amplitudes values lower than the reference amplitude value, among the amplitude values of the section of the bio-signal, and obtain an ABS value of the section of the signal based on a combination of the first ABS value and the second ABS value”.

On the other hand  Koike teaches predetermined function comprises the function for obtaining the ABS of amplitude values (Fig.1, Koike  teaches  a method of calculating absolute value of amplitude of the sum signal and comparing the value with a threshold value using amplitude controller  as shown in Fig.1), and processor is further configured to: 
obtain a first ABS value of amplitude values greater than a reference amplitude value and a second ABS value of amplitudes values lower than the reference amplitude value, among the amplitude values of the section of the bio-signal (col.3 lines 9-17, amplitude control means for outputting the sum signal when an absolute value of the amplitude of the sum signal is smaller than the threshold value A and outputting a product calculated by multiplying sgn(x) indicative of polarity of the, sum signal x to a predetermined value within a range of the threshold value A and 0 when an absolute value of the amplitude of the sum signal greater than the threshold value A. The reference amplitude value corresponds the threshold value A.  The second ABS value of amplitudes values lower than the reference amplitude value corresponds to  the amplitude of the sum signal smaller than the threshold A. The first ABS value of amplitudes values lower than the reference amplitude value corresponds to the amplitude of the sum signal smaller than the threshold value A. The first ABS value of amplitude values greater than a reference amplitude value corresponds to the absolute value of the amplitude of the sum signal greater than the threshold value A); and  
obtain an ABS value of the section of the signal based on a combination of the first ABS value and the second ABS value ( as discussed above  the absolute value of the amplitude of the sum signals are the combination of the two amplitude of the sum signals that satisfied the threshold condition describe above)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Sum of  the Absolut(ABS)  which is the most common mathematical method  in analyzing signal taught by Koike into modified Min Chen.    
The suggestion/motivation for doing so would have been to remove removes the negative sign by returning the absolute version of BP signal. The advantage of  using Sum of  the Absolute  (ABS)   is  its fast response  to measure  the amplitude of the BP signal by suppressing the negative numbers from the calculation. 
Claim 18 is rejected the same as claim 9 except claim 18 is directed to method claim. Thus, argument analogous to that presented above for claim 9 is applicable to claim 17.

            Regarding Claim 10, Koike teaches 10. The apparatus of claim 9, wherein the processor is further configured to, by applying a preprocessing function to the first ABS value and the second ABS value, combine the preprocessed first ABS value and the preprocessed second ABS value (col.3 lines 17-24, the multiplication means that multiply the  two absolute value of the amplitude of the sum signals  that satisfied the threshold condition discussed above, and the adding means   that add the product calculated by the multiplying means to the tap weight for deriving a sum which serves as new tap weigh)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Sum of  the Absolut  (ABS)  which is the most common mathematical method  in analyzing signal taught by Koike into Min Chen.    
The suggestion/motivation for doing so would have been to remove removes the negative sign by returning the absolute version of BP signal.  The advantage of  using Sum of  the Absolute  (ABS)   is  its fast response  to measure  the amplitude of the BP signal by suppressing the negative numbers from the calculation.

Regarding Claim 11, Koike teaches 10 the processor is further configured to, by applying a combination function including at least one of a multiplication and an addition, combine the first ABS value and the second ABS value (col.3 lines 17-20, multiplying means for multiplying a predetermined adjustment coefficient with the product of the output of the amplitude and values at respective taps of the known signal (i.e.,  the two absolute value of the amplitude of the sum signals discussed above) and  adding means for adding the product calculated by the multiplying means to the tap weight for deriving a sum which serves as new tap weight). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fikirte T Ashine whose telephone number is (571)272-5460. The examiner can normally be reached M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FIKIRTE (Fiki) T ASHINE/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793